Citation Nr: 0417261	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD) 
and a delusional disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 1999 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD and a delusional disorder.  A Notice of Disagreement was 
received in January 2000, and a Statement of the Case (SOC) 
was issued in February 2000.  The denial of service 
connection was confirmed and continued by rating action of 
early March 2000, and a Supplemental SOC (SSOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in late March 2000.  A SSOC was issued in March 2003.

In January 2004, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A    § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In this case, the service medical records document evaluation 
of the veteran for agitation, anxiety, tearfulness, pressured 
speech, tangential thought, emotional distress, poor 
toleration of frustration, anger, explosive behavior, 
depression, suicidal thoughts, and marital problems in April 
and June 1981.  The post-service record documents continuing 
treatment and evaluation of the veteran at VA and non-VA 
medical facilities through December 2003 for variously-
diagnosed psychiatric disability.  

During the Board hearing on appeal, the veteran's 
representative requested that the veteran be afforded a VA 
psychiatric examination to obtain an opinion as the medical 
nexus, if any, between military service and any currently-
diagnosed psychiatric disorder.  The Board notes that as 
there no evidence of record currently addresses such 
question, to specifically include the relationship, if any, 
between symptoms noted in service and current psychiatric 
disability, the evidence of record is insufficient to decide 
the claim on appeal.  See 38 C.F.R. § 5103A.   Hence, the RO 
to arrange for the veteran to undergo VA psychiatric 
examination to obtain the information needed to fairly 
adjudicate the claim on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of notice of the date and time 
of such examination sent to him by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to under examination, the 
RO should obtain all outstanding VA medical records.  The 
evidence indicates continuing psychiatric treatment of the 
veteran at the Columbia, South Carolina VA Medical Center 
(VAMC).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records from the VAMC from December 2003 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also request 
that the veteran submit all evidence in his possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Columbia VAMC copies of all records of 
psychiatric treatment and evaluation of 
the veteran from December 2003 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.    

With respect to each diagnosed acquired 
psychiatric disorder, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a        50 percent 
probability) that such disability is the 
result of disease or injury incurred in 
or aggravated by the veteran's military 
service.  In rendering this opinion, the 
examiner should address the medical 
relationship, if any, between in-service 
psychiatric symptoms noted in April and 
June 1981, and current disability, to 
specifically include whether such 
symptoms were the early manifestation of 
any currently-diagnosed acquired 
psychiatric disorder.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of notice of the date and 
time of the examination sent to him by 
the VA medical facility at which it was 
to have been conducted. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  
 
9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


